DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 01, 2021 has been entered. Claims 1-4 and 6-14 remain pending in the application. Claim 5 has been cancelled.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed March 02, 2021, with respect to the rejections of claims 5, 8, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sipin (USPN 6280408) and Miller (US 2013/0211378), as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (USPN 8979825) in view of Sipin (USPN 6280408).
Regarding claim 1, Gray teaches a pressurized-gas-driven infusion pump (IMD 12) comprising: a bladder (reservoir 34; Figure 3B) forming a medication chamber (“therapeutic fluid stored in the reservoir” [Col 7, line 42]); a catheter (catheter 18) communicatively connected to the medication chamber (Figure 4); a pressure chamber (chamber 62) configured to act on the bladder to cause medication to be expelled through the catheter ([Col 7, lines 36-51]); a pressure sensor (gas chamber pressure sensor 43) configured to sense a prevailing pressure in the pressure chamber (“gas chamber pressure sensor 43, which is configured to measure pressure in chamber 62” [Col 7, line 59]), and a controller (programmer 20) connected to the pressure sensor (“IMD 12 may transmit measurements of the pressure of reservoir 34 and propellant gas chamber 50 measured by reservoir pressure sensor 42 and gas chamber pressure sensor 43, respectively, to programmer 20 via telemetry modules 30 and 82 of IMD 12 and programmer 20, respectively” [Col 14, line 57]).
Gray fails to explicitly teach the controller is configured to output an alarm when a pressure detected by the pressure sensor exceeds or falls below a predetermined pressure or when a pressure change detected by the pressure sensor exceeds or falls below a predetermined pressure change. Sipin teaches a pressurized-gas-driven infusion pump (Figure 2) comprising a bladder (infusion bag 30); a catheter communicatively connected to the bladder (“A typical application for the system described in FIG. 2 is for intravenous infusion of a fluid into a patient through a needle or a catheter” [Col 6, line 47]); a pressure chamber (pressure cuff 28) configured to act on the bladder to cause medication to be expelled; a pressure sensor (pressure transducer 68) configured to sense a prevailing pressure in the pressure chamber (“Air pressure in cuff 28 is sensed by a gauge pressure transducer 68” [Col 7, line 53]); and a controller (microcomputer 56) configured to output an alarm (alarm 156) when a pressure detected by the pressure sensor exceeds or falls below a predetermined pressure (“Upper and 

Regarding claim 2, modified Gray in view of Sipin teaches the pressurized-gas-driven infusion pump according to claim 1, further comprising a memory unit (programmer 20 having memory 86) connected to the pressure sensor and configured to store values detected by the pressure sensor ([Col 13, lines 6-12]).

Regarding claim 3, modified Gray in view of Sipin teaches the pressurized-gas-driven infusion pump according to claim 2, wherein the memory unit (programmer 20 having memory 86) is configured to wirelessly transmit memory values or measured values (“IMD 12 may transmit measurements of the pressure of reservoir 34 and propellant gas chamber 50 measured by reservoir pressure sensor 42 and gas chamber pressure sensor 43, respectively, to programmer 20 via telemetry modules 30 and 82 of IMD 12 and programmer 20, respectively” [Col 14, line 57]; “Programmer 20…is configured to communicate with IMD 12 by wireless telemetry.” [Col 4, line 49]).

Regarding claim 4, modified Gray in view of Sipin teaches the pressurized-gas-driven infusion pump according to claim 2, wherein the memory unit (programmer 20 having memory wirelessly (“A clinician or patient 16 interacts with user interface 82 in order to manually change the parameters of a therapy program, change therapy programs within a group of programs, view therapy information, view historical or establish new therapy programs, or otherwise communicate with IMD 12 or view or edit programming information” [Col 13, line1]; “Telemetry module 88 allows the transfer of data to and from programmer 20 and IMD 12, as well as other devices, e.g. according to the RF communication techniques” [Col 14, line 62]).

Regarding claim 6, modified Gray in view of Sipin teaches the pressurized-gas-driven infusion pump according to claim 1, wherein the controller is configured to wirelessly transmit memory values or measured values (“IMD 12 may transmit measurements of the pressure of reservoir 34 and propellant gas chamber 50 measured by reservoir pressure sensor 42 and gas chamber pressure sensor 43, respectively, to programmer 20 via telemetry modules 30 and 82 of IMD 12 and programmer 20, respectively” [Col 14, line 57]).

Regarding claim 7, modified Gray in view of Sipin teaches the pressurized-gas-driven infusion pump according to claim 1, wherein the controller is configured to be programmed wirelessly (“A clinician or patient 16 interacts with user interface 82 in order to manually change the parameters of a therapy program, change therapy programs within a group of programs, view therapy information, view historical or establish new therapy programs, or otherwise communicate with IMD 12 or view or edit programming information” [Col 13, line 1]; “Telemetry module 88 allows the transfer of data to and from programmer 20 and IMD 12, as well as other devices, e.g. according to the RF communication techniques” [Col 14, line 62]).

Regarding claims 8 and 9, Gray teaches a method of operating a pressurized-gas-driven infusion pump (IMD 12) including a bladder (reservoir 34; Figure 3B) forming a catheter (catheter 18) communicatively connected to the medication chamber (Figure 4) and a pressure chamber (chamber 62) configured to act on the bladder to cause medication to be expelled through the catheter ([Col 7, lines 36-51]), the method comprising: detecting a pressure prevailing in the pressure chamber (“gas chamber pressure sensor 43, which is configured to measure pressure in chamber 62” [Col 7, line 59]). Gray fails to explicitly teach the method comprising: outputting a first alarm when the pressure prevailing in the pressure chamber exceeds or falls below a predetermined pressure and wherein outputting the first alarm includes emitting an acoustic signal generated by the infusion pump. Sipin teaches a method of operating a pressurized-gas-driven infusion pump (Figure 2) including a bladder (infusion bag 30), a catheter communicatively connected to the bladder (“A typical application for the system described in FIG. 2 is for intravenous infusion of a fluid into a patient through a needle or a catheter” [Col 6, line 47]) and a pressure chamber (pressure cuff 28) configured to act on the bladder to cause medication to be expelled; the method comprising: detecting a pressure prevailing in the pressure chamber (“Air pressure in cuff 28 is sensed by a gauge pressure transducer 68” [Col 7, line 53]); and outputting a first alarm when the pressure prevailing in the pressure chamber exceeds or falls below a predetermined pressure wherein outputting the first alarm includes emitting an acoustic signal generated by the infusion pump (“Upper and lower limit values for applicator air pressure can be selected and entered through the microcomputer keyboard…When the actual measured air pressure exceeds the selected upper value or falls below the selected lower value, the system is shut down and an audio/visual indication of "Malfunction" is activated.” [Col 8, lines 23-32]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of operating the pressurized-gas-driven infusion pump of Gray to include outputting a first alarm comprising an acoustic signal when the pressure prevailing in the pressure chamber exceeds or 

Regarding claim 14, modified Gray in view of Sipin teaches the pressurized-gas-driven infusion pump according to claim 1, further comprising a drive gas (“The propellant gas employed in examples of IMD 12 may comprise at least one of butane, perflurohexane, or perfluropentane.” [Col 7, line 55]) located in the pressure chamber and isolated by the bladder from the medication in the medication chamber and in the catheter (“The propellant gas is held within chamber 62 surrounding reservoir 34, which is defined by the inner walls of shield 50 of housing 22 of IMD 12.” [Col 7, line 48]; Figure 3B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (USPN 8979825) in view of Sipin (USPN 6280408) as applied to claim 8 above, and further in view of Miller (US 2013/0211378).
Regarding claim 10, modified Gray in view of Sipin teaches the method according to claim 8. Modified Gray fails to explicitly teach the method further comprising: detecting a pressure change occurring in the pressure chamber; and outputting a second alarm when the pressure change exceeds or falls below a predetermined pressure change. Miller teaches a method of operating a pressurized-gas-driven infusion pump (Figure 4) including a bladder (IV bag 120), a catheter ([0039]), and a pressure chamber (pressure infuser bag 110) configured to act on the bladder to cause medication to be expelled ([0043]); the method comprising: detecting a pressure change occurring in the pressure chamber (“The first sensor 240 can read the pressure in the exterior pressure vessel” [0027]); and outputting an alarm when the pressure change exceeds a predetermined pressure change (“the microprocessor 255 sends instructions to the signaling element 270 to signal an alarm when there has been no change in pressure in a predetermined period of time. For example, if several minutes (for example, 6 minutes) have . 

Claims 1-4, 6-7, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (USPN 8979825) in view of Miller (US 2013/0211378).

Regarding claim 1, Gray teaches a pressurized-gas-driven infusion pump (IMD 12) comprising: a bladder (reservoir 34; Figure 3B) forming a medication chamber (“therapeutic fluid stored in the reservoir” [Col 7, line 42]); a catheter (catheter 18) communicatively connected to the medication chamber (Figure 4); a pressure chamber (chamber 62) configured to act on the bladder to cause medication to be expelled through the catheter ([Col 7, lines 36-51]); a pressure sensor (gas chamber pressure sensor 43) configured to sense a prevailing pressure in the pressure chamber (“gas chamber pressure sensor 43, which is configured to measure pressure in chamber 62” [Col 7, line 59]), and a controller (programmer 20) connected to the pressure sensor (“IMD 12 may transmit measurements of the pressure of reservoir 34 and propellant gas chamber 50 measured by reservoir pressure sensor 42 and gas chamber pressure sensor 43, respectively, to programmer 20 via telemetry modules 30 and 82 of IMD 12 and programmer 20, respectively” [Col 14, line 57]).
Gray fails to explicitly teach the controller is configured to output an alarm when a pressure detected by the pressure sensor exceeds or falls below a predetermined pressure or alarm (via signaling element 270) when a pressure change detected by the pressure sensor exceeds or falls below a predetermined pressure change (“the microprocessor 255 sends instructions to the signaling element 270 to signal an alarm when there has been no change in pressure in a predetermined period of time. For example, if several minutes (for example, 6 minutes) have gone by without pressure adjustment, it may mean that the pressure infuser bag (external pressure vessel) is squeezing an IV bag that is empty or that has occluded outflow” [0032]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the pressurized-gas-driven infusion pump of Gray to include that the controller is configured to output an alarm when a pressure change detected by the pressure sensor exceeds or falls below a predetermined pressure change  based on the teachings of Miller to alert the user to malfunctions within the infusion pump, such as the medication chamber being empty (Miller [0032]). 

Regarding claim 2, modified Gray in view of Miller teaches the pressurized-gas-driven infusion pump according to claim 1, further comprising a memory unit (programmer 20 having memory 86) connected to the pressure sensor and configured to store values detected by the pressure sensor ([Col 13, lines 6-12]).

wirelessly transmit memory values or measured values (“IMD 12 may transmit measurements of the pressure of reservoir 34 and propellant gas chamber 50 measured by reservoir pressure sensor 42 and gas chamber pressure sensor 43, respectively, to programmer 20 via telemetry modules 30 and 82 of IMD 12 and programmer 20, respectively” [Col 14, line 57]; “Programmer 20…is configured to communicate with IMD 12 by wireless telemetry.” [Col 4, line 49]).

Regarding claim 4, modified Gray in view of Miller teaches the pressurized-gas-driven infusion pump according to claim 2, wherein the memory unit (programmer 20 having memory 86) is configured to be programmed wirelessly (“A clinician or patient 16 interacts with user interface 82 in order to manually change the parameters of a therapy program, change therapy programs within a group of programs, view therapy information, view historical or establish new therapy programs, or otherwise communicate with IMD 12 or view or edit programming information” [Col 13, line1]; “Telemetry module 88 allows the transfer of data to and from programmer 20 and IMD 12, as well as other devices, e.g. according to the RF communication techniques” [Col 14, line 62]).

Regarding claim 6, modified Gray in view of Miller teaches the pressurized-gas-driven infusion pump according to claim 1, wherein the controller is configured to wirelessly transmit memory values or measured values (“IMD 12 may transmit measurements of the pressure of reservoir 34 and propellant gas chamber 50 measured by reservoir pressure sensor 42 and gas chamber pressure sensor 43, respectively, to programmer 20 via telemetry modules 30 and 82 of IMD 12 and programmer 20, respectively” [Col 14, line 57]).

wirelessly (“A clinician or patient 16 interacts with user interface 82 in order to manually change the parameters of a therapy program, change therapy programs within a group of programs, view therapy information, view historical or establish new therapy programs, or otherwise communicate with IMD 12 or view or edit programming information” [Col 13, line 1]; “Telemetry module 88 allows the transfer of data to and from programmer 20 and IMD 12, as well as other devices, e.g. according to the RF communication techniques” [Col 14, line 62]).

Regarding claim 14, modified Gray in view of Miller teaches the pressurized-gas-driven infusion pump according to claim 1, further comprising a drive gas (“The propellant gas employed in examples of IMD 12 may comprise at least one of butane, perflurohexane, or perfluropentane.” [Col 7, line 55]) located in the pressure chamber and isolated by the bladder from the medication in the medication chamber and in the catheter (“The propellant gas is held within chamber 62 surrounding reservoir 34, which is defined by the inner walls of shield 50 of housing 22 of IMD 12.” [Col 7, line 48]; Figure 3B).

Regarding claims 11 and 12, Gray teaches a method of operating a pressurized-gas-driven infusion pump (IMD 12) including a bladder (reservoir 34; Figure 3B) forming a medication chamber (“therapeutic fluid stored in the reservoir” [Col 7, line 42]), a catheter (catheter 18) communicatively connected to the medication chamber (Figure 4) and a pressure chamber (chamber 62) configured to act on the bladder to cause medication to be expelled through the catheter ([Col 7, lines 36-51]), the method comprising: detecting a pressure in the pressure chamber (“pressure sensor 42, which is configured to measure pressure in reservoir 34” [Col 11, line 46]). Gray fails to explicitly teach the method comprising: detecting a pressure change occurring in the pressure chamber; and outputting a first alarm when the pressure . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (USPN 8979825) in view of Miller (US 2013/0211378) Sipin (USPN 6280408) as applied to claim 8 above, and further in view of Sipin (USPN 6280408). 
Regarding claim 13, modified Gray in view of Miller teaches the method according to claim 11. Modified Gray in view of Miller fails to explicitly teach the method further comprising: 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783